In Flood v. State ex rel., 100 Fla. 70, 76, 129 So. 861, 864, this Court said the "fees collected by officers represent the charge which the State makes for services rendered by it through its officers, and constitute a fund subject to the control of the State and to be applied as the Legislature directs." From June, 1929, to August, 1931, the statutes provided that the "tax collector shall not be entitled to any commission for the sale of" lands for "delinquent tax" "made to the State of Florida." See Section 4, Chapter 14572, Acts of 1929; Section 1, Chapter 15798, Acts of 1931. Statutes may allow commissions for collecting one class of taxes without any allowance for collecting other classes of taxes. Rawls v. Stateex rel., *Page 100 98 Fla. 103, 122 So.2d 222. See also Hart v. Empire Land Co.,86 Fla. 387, 98 So.2d 223.
Section 1, Chapter 11954, Acts of 1927, Section 2865, Compiled General Laws, provides that each county officer shall receive as his yearly compensation for his official duties" all or stated parts of the net income from fees or commissions "collected by him" not to exceed stated amounts per year, which apparently limits the officer's yearly compensation to fees or commissions that are collected or at least to fees or commissions that are due and payable, in each year, during the term of office.
Under Section 1, Chapter 15798, Acts of 1931, amending Section 4, Chapter 14572, Acts of 1929, the "tax collector shall not be entitled to any commission for the sale of" land for delinquent taxes "made to the State of Florida until said commission is paid upon the redemption or sale of the tax certificate or certificates issued * * * to the State of Florida." Considering the above cited statutes together it seems that in order for the tax collector to be entitled to commissions on sales made to the State, such commission must be collected by the clerk of the circuit court upon the redemption or sale of the tax certificates during the years of the tax collector's term of office, otherwise the tax collector is not entitled to the commission under the statute.